PER CURIAM.
Although we affirm the denial of defendant's motion to suppress, see Quevedo v. State, 554 So.2d 620 (Fla. 3d DCA 1989), we remand for correction of the judgment of conviction. The judgment states that defendant entered a plea of nolo conten-dere and the court adjudicated him guilty of burglary of a conveyance, grand theft and possession of cocaine; however, the transcripts of the hearings on the motions to dismiss and to suppress reflect that the trial court granted defendant’s motion to dismiss the burglary and grand theft charges. Upon remand the trial court should conform the judgment to its oral pronouncement.
Affirmed and remanded.